DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 103	2
Allowable Subject Matter	6
Conclusion	7


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 4/8/21.  Claims 1-25 are currently pending.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-3, 5-6, 8-12, 14-15, 17-19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Treado et al (US 2018/0263475 A1) in view of Beckstead et al (US 2010/0271629 A1).
Regarding claim 1, Treado teaches a method of detecting at least two targets, the method comprising: illuminating a first target with illuminating photons to thereby generate first interacted photons (see abstract, “illuminating photons for illuminating a biological sample”); optically separating portions of the first interacted photons and the second interacted photons (see abstract; “separate one of the illuminating photons”); filtering the first interacted photons and the second interacted photons with at least one of a conformal filter (CF) and a multi conjugate filter (MCF), wherein the CF or MCF is tuned with a single first recipe, to thereby produce filtered first interacted photons and filtered second interacted photons (see 0036-0037, 0047; “two independently tunable conformal filters are situated along distinct orthogonal beam paths”).  Treado does not teach expressly illuminating a second target with illuminating photons to thereby generate second interacted photons; detecting, with an image sensor, a spectral signature of the first target and the second target by analyzing the filtered first interacted photons and the filtered second interacted photons.
Beckstead, in the same field of endeavor, teaches illuminating a second target with illuminating photons to thereby generate second interacted photons (see 0035, abstract; “illuminating a second region of the sample to obtain second sample photons”); detecting, with an image sensor, a spectral signature of the first target and the second target by analyzing the filtered first interacted photons and the filtered second interacted photons (see 0035; “obtain the atomic characteristic of the sample”).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Treado to utilize the cited limitations as suggested by Beckstead.  The suggestion/motivation for doing so would have been to enhance overall detection performance (see 0006).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Treado while the teaching of Beckstead continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 2-3, 5-6, 8-9, Treado teaches optically separated by polarizing and are each separately polarized (see 0036); CF or MCF does not change (see 0038); detected in real time (see 0032); in real time (see 0032); illuminating photons are modulated (see 0032); filtering the first interacted photons and the second interacted photons with the at least one of the CF and MCF, wherein the CF or MCF is tuned with a single second recipe (see 0038).
Regarding claim 10, Treado teaches a multi-target detection apparatus, the multi-target detection apparatus comprising: at least one optical separator to separate portions of one or more of first interacted photons from a first target (see abstract, “separate one of more the illuminating photons”); at least one of a conformal filter (CF) and a multi conjugate filter (MCF) positioned within an optical path of one or more of the first interacted photons and the second interacted photons (see fig. 1, 0036; two independently tunable conformal filters”); at least one CF or MCF that causes each of the first interacted photons and the second interacted photons to be tuned with a single first recipe to thereby produce filtered first interacted photons (0038, fig. 1; “conformal filters may be tuned to the same multi-passband wavelengths”); an image sensor positioned within the optical path of the one or more first interacted photons and within the optical path of the second interacted photons in order to collect one or more of the filtered first interacted photons and the filtered second interacted photons (see 0038, fig. 1, “single CCD detector to capture the filtered signals from the conformal filters”); at least one processor that during operation of the multi-target detection apparatus tunes the CF or MCF to the single first recipe to thereby produce the first interacted photons (see 0038, fig. 1; conformal filters may be tuned to the same multi-passband wavelengths “).  Treado does not teach expressly second interacted photons from a second target.
Beckstead, in the same field of endeavor, teaches second interacted photons from a second target (see 0022, “interacted photons”).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Treado to utilize the cited limitations as suggested by Beckstead.  The suggestion/motivation for doing so would have been to enhance overall detection performance (see 0006).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Treado while the teaching of Beckstead continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 11-12, 14-15, 25, Treado teaches a polarizer and during operation, the first interacted photons and the second interacted photons are each separately polarized (see 0036); the first recipe that tunes the CF or MCF does not change during operation of the apparatus (see 0038); first target and the second target are detected in real time (see 0032);   
detected in real time (0032);
cause filtering the first interacted photons and the second interacted photons by tuning the CF or MCF to a second recipe (see 0038).
Regarding claims 17-19, 21-22, 24, the claims are analyzed as a computer program product that implements the limitations of claims 10-12, 14-15, 8 (see rejection of claims 10-12, 14-15, 8).



Allowable Subject Matter
Claims 4, 7, 13, 16, 20, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4, 7, 13, 16, 20, 23, none of the references of record alone or in combination suggest or fairly teach wherein the at least one CF or MCF is a pixelated filter that comprises multiple CF or MCF arranged into a matrix configuration.  



Conclusion
Claims 1-3, 5-6, 8-12, 14-15, 17-19, 21-22, 24-25 are rejected.  Claims 4, 7, 13, 16, 20, 23 are objected to as being dependent upon a rejected base claim.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666